Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 18, 2021

                                        No. 04-21-00141-CV

                         IN THE INTEREST OF J.L.W., CHILDREN,

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-PA-01086
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
         On April 13, 2021, appellant filed a notice of appeal stating her intent to appeal a final
decree of termination signed “on or about March 15, 2021.” The clerk’s record was filed on
April 26, 2021. Although the clerk’s record contains the judge’s notes, the clerk’s record did not
contain an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV,
2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting judge’s notes
do not constitute a final order) (mem. op.). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order. “[A]n appeal may be prosecuted only from
a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because
the clerks’ record indicated that no final order had been entered in the underlying case, on April
27, 2021, this court ordered appellant to show cause in writing no later than May 7, 2021 why
this appeal should not be dismissed for lack of jurisdiction.

        On May 7, 2021, appellant filed “Appellant’s First Response” that reiterated that the trial
court signed a termination order on March 15, 2021 and attached an order in conformity with
appellant’s representation. This court requested the trial court clerk to prepare a supplemental
clerk’s record containing a copy of the order and was informed by the trial court clerk that the
trial court clerk did not possess such an order. This court subsequently communicated with
appellant’s counsel and the district attorney’s office regarding the status of the order. On May
12, 2021, the district attorney’s office informed this court that the delay may be caused by an
error with the original order that requires correction. Considering this information, and in the
absence of a supplemental clerk’s record containing an order of termination, it is unclear whether
the order provided by appellant’s counsel is the purportedly errant order or whether it has ever
been entered.

       While this court has undertaken extensive efforts to obtain a supplemental clerk’s record
containing the judgment subject to appeal, it has been unable to do so. Accordingly, this court
ORDERS appellant to cause a supplemental clerk’s record to be filed no later than May 28,
2021 containing the trial court’s judgment. If a supplemental clerk’s record is not filed by May
28, 2021, this appeal is subject to being dismissed.




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court